..      42



           OFFICEOF'I-HE   A'l7ORNEY   GENERAL   OFTEXAS
                              AUSTIN




IlonorabloP. U. mUmtar
County Attorney
din Hoge cotmt
Bebbranrille, iI
               ewa
Dear Sir;
                               : Provlfng i3romd~ttlepremisea Or
                                 others, maaoompanled bywcts   a E-
                                 OifioLlly d@AOUAWd by.ttiPeAm P
                                 hd# Of 'fbX83,i3 AOt AbO@SS~~y
                                 a .~oio*tlon~~~
                                             of law,
          Replying to your raoeAttiettsr wu bate to advise that
OAR "I&O prowls arauad the prealsea~of a~6ther at about the
uauaL hour of retlremeAt~8~ ni&hte and,.poarlbly  peers into the
windows Of the tMOU~t,~~OfmOh     $WSiSSa,   does AOt AeOeSSSFily
ooamlt SA aot that Is deAouAaed aa 4~or&e tythe Penal Code of'
!i?exas
     . Such oaoduct, s~+~piciousor re~&malbls       as It nurybe,
must be a~ooa~paAle&by~.&uaeaat that la peoltioally QnoaAoed
by the PeAeL Code b$'o&e it e&a iom the bash of a orimfnsl
proaeoutioA,        " '. '5     ,   .,
          W%~~briei‘a~bx&t&       uith yaw? *Airy,     you referred
to oirermq agPir@t the $iublio psaoe, ~lrrls~     d&mncy aud chaat-
ity,                    of t&spars
       aad,,the,./bfjshsea         and aralioioua   mUah?&.    These
statutes   8ad otherw eovec l +sat varLety or prohibited    acts
deslgaed to protect the prima? of the home. But, as you con-
oludcd, AQZL6‘-Ff
                them,cover the situatfan you have desolibed.
            whils‘yq~r atateamnt does not indiaate that the of-
fending   perso&vas masked OY disguised,  we call your attention
to Artialea   454a,*454b and 4540, VerAonga Panal Code ot Texas,
making it SA OmASe     ror a masked or disguised peraao to go into
or near any private houae or disturb any or the lnhabltants
tharoor.




2H:db